

 
 

--------------------------------------------------------------------------------

 



 


 


 
retirement plan for board members
 
of
 
dime community bancorp, inc.
 
_____________________________










































Adopted on February 8, 1996
Effective as of June 26, 1996, Amended Effective December 31, 2008







 
 

--------------------------------------------------------------------------------

 


Retirement plan for board members
 
of


dime community bancorp, inc.
 
Article I


DEFINITIONS


The following definitions shall apply for the purposes of this Plan unless a
different meaning is plainly indicated by the context:
 
· Annual Compensation means, on any date for any Board Member, the amount of
compensation paid to such Board Member for service as a Board Member during the
twelve (12) month period ending on such date, including retainer payments, fees
paid solely on the basis of attendance at meetings as a Board Member and any
amounts thereof deferred at the request of the Board Member, but excluding
compensation in the form of stock options, appreciation rights or restricted
property, or other special forms of remuneration. In the case of a Board Member
who is a non-employee director and who later becomes an employee-director,
"Annual Compensation" means the amount of such compensation during the twelve
(12) month period immediately preceding service as a employee-director.
 
· Bank means The Dime Savings Bank of Williamsburgh, a federal stock savings
bank, and any successor thereto.
 
· Beneficiary means the Person or Persons designated by the Participant or
Retired Participant to receive a survivor benefit under one of the optional
forms of retirement allowance provided under section 3.3. If more than one
Person is designated, each shall have an equal share unless the Participant or
Retired Participant directed otherwise.
 
· Board means the Board of Directors of the Company.
 
· Board Member means any individual who is a voting member of the Board or a
voting member of the Board of Directors of the Bank or a voting member of the
board of directors of a Participating Company.
 
· Change in Control of the Bank means (a) a change in ownership or effective
control of the Bank or any company which owns 100% of the outstanding common
stock the Bank; or (c) a change in the ownership of a substantial portion of the
assets of the Bank or any company which owns 100% of  the outstanding common
stock the Bank. The existence of a Change in Control shall be determined by the
Committee in accordance with section 409A of the Code and the regulations
thereunder.
 
In no event, however, shall the transaction by which the Bank converts from a
mutual savings bank to a stock savings bank, or any transaction by which a
company wholly owned by the Bank becomes the parent company of the Bank be
deemed a Change of Control of the Bank.


· Code means the Internal Revenue Code of 1986 (including the corresponding
provisions of any succeeding law).
 
· Committee means the Compensation Committee of the Board and any successor
thereto.
 
· Company means Dime Community Bancorp, Inc. and any successor thereto.
 
· Participant means a Board Member who satisfies the eligibility requirements
set forth in section 2.1 and whose participation in the Plan has not terminated
pursuant to section 2.2.
 
· Participating Company means any savings bank, savings and loan association,
bank, corporation, financial institution or other business organization or
institution which, with the prior approval of the Board, and subject to such
terms and conditions as may be imposed by the Board, shall adopt this Plan for
the benefit of members of its board of directors.
 
· Person means an individual, a corporation, a bank, a savings bank, a savings
and loan association, a financial institution, a partnership, an association, a
joint-stock company, a trust, an estate, any unincorporated organization and any
other business organization or institution.
 
· Predecessor Board means, with the prior approval of the Board and subject to
such terms and conditions as may be imposed by the Board, the board of trustees
or the board of directors of a Participating Company, prior to the date such a
company became a Participating Company.
 
· Plan means the Retirement Plan for Board Members, as amended from time to
time. The Plan may be referred to as the "Retirement Plan for Board Members of
Dime Community Bancorp, Inc."
 
· Reorganization Date means the effective date of the transaction pursuant to
which The Dime Savings Bank of Williamsburgh becomes a wholly-owned subsidiary
of the Company.
 
· Retired Participant means a former Participant who is receiving a retirement
allowance under this Plan or who is entitled to receive a retirement allowance
under this Plan at a future date.
 
· Spouse means an individual who is legally married to a Participant or Retired
Participant.
 
· Years of Service means the period beginning on the first day of the month in
which an individual becomes a Board Member and ending on the last day of the
month in which such individual ceases to be a Board Member, but excluding (a)
any period during which the individual was a salaried officer of the Company or
any Participating Company, and (b) any period during which the individual was a
salaried officer of any other institution whose board of directors or board of
trustees is considered a Predecessor Board. The Years of Service of an
individual with two or more non-consecutive periods of service as a Board Member
shall be equal to the sum of such non-consecutive periods. For purposes of
determining an individual's Years of Service, service as a member of a
Predecessor Board shall be deemed service as a Board Member. The maximum number
of Years of Service of any Board Member for purposes of the Plan shall be 10.
 
Article II


ELIGIBILITY


Section 2.1                                Participation.


A person who is a Board Member on the Reorganization Date shall become a
Participant in the Plan on the Reorganization Date. A person who becomes a Board
Member after the Reorganization Date shall become a Participant in the Plan
immediately upon becoming a Board Member. Any person who was a Board Member
prior to the Reorganization Date, but who ceased to be a Board Member prior to
the Reorganization Date, shall not be eligible for benefits under this Plan
unless he again becomes a Board Member after the Reorganization Date.
 
Section 2.2                                Termination of Participation.


Participation in the Plan shall cease on the date a Participant ceases to be a
Board Member for whatever reason.
 





 


 
 
 

--------------------------------------------------------------------------------

 

Article III


RETIREMENT BENEFITS


Section 3.1                                Normal Benefits.


· Any Participant who terminates service as a Board Member after attaining age
65 shall be entitled to a normal retirement allowance from the Bank, commencing
as of the first day of the month following the month in which he ceases to be a
Board Member, in an annual amount equal to his Annual Compensation as of the
date on which he ceases to be a Board Member multiplied by a fraction, the
numerator of which is his Years of Service and the denominator of which is 10.
 
· A Participant who ceases to be a Board Member prior to attaining age 65 but
after completing 10 Years of Service shall be entitled to a deferred retirement
allowance beginning on the first day of the month following the date he attains
age 65, in an annual amount equal to his Annual Compensation as of the date on
which he ceases to be a Board Member. In lieu thereof, such person may elect to
have a retirement allowance commence as of the first day of any month after the
later of (i) the month in which he attains age 55 or (ii) the month in which he
ceases to be a Board Member, and the amount of the retirement allowance shall be
equal to the amount payable at age 65 multiplied by a factor specified in
Appendix A. Any such election shall be made at least 30 days prior to
termination of service as a Board Member; provided that any such election made
by a Participant on or after January 1, 2005 must be made pursuant to
section 3.8 or section 3.9.
 
Section 3.2                                Payments.


Retirement allowances under section 3.1 shall be paid in monthly installments,
each installment being one-twelfth of the annual retirement allowance. The first
payment shall be made in accordance with section 3.1 and installments shall
continue until the Retired Participant's death.
 
Section 3.3                                Optional Forms of Retirement
Allowance.


(a) With the approval of the Committee and on such terms and conditions as the
Committee may prescribe, a Participant or Retired Participant entitled to a
retirement allowance under section 3.1 may elect, at any time prior to
termination of service as a Board Member, to convert the allowance otherwise
payable on his account into any one of the following optional forms of
retirement allowance; provided that any such election made on or after January
1, 2005 by a Participant, or a Retired Participant whose termination of service
as a Board Member occurs on or after January 1, 2005, must be made pursuant to
section 3.8 or section 3.9 of the Plan unless such election would only change
the Participant's or Retired Participant's form of payment from one form of life
annuity to another, actuarially equivalent form of life annuity with the same
commencement date and such election is made at a time before any annuity payment
has been made to such Participant or Retired Participant under this Plan:
 
· Option 1 (100% Survivor Option). A reduced retirement allowance payable during
his life, with the provision that after his death an amount equal to his reduced
retirement allowance shall continue during the life of, and shall be paid to,
such person, if then living, as he shall have named as his Beneficiary in his
written election of the option.
 
· Option 2 (50% Survivor Option). A reduced retirement allowance payable during
his life, with the provision that after his death an amount equal to one- half
of his reduced retirement allowance shall continue during the life of, and shall
be paid to, such person, if then living, as he shall have named as his
Beneficiary in his written election of the option.
 
· Option 3 (5, 10 or 15 Year Term Certain). A reduced retirement allowance
payable during his life, with the provision that an amount equal to his reduced
retirement allowance shall continue to be paid for a term certain elected by the
Participant or Retired Participant of 5, 10 or 15 years from the commencement of
such retirement allowance, and, in the event of his death before the end of such
term, the same amount shall continue to be paid for the remainder of such term
to the person (or persons) whom he shall have named as his Beneficiary (or
Beneficiaries) in his written election of the option or any change thereof.
 
· Where Option 1 or Option 2 has been elected, if payments begin during the
Retired Participant's lifetime and if the Beneficiary is living at the date of
the Retired Participant's death, then the payments to the Beneficiary shall
commence as of the first day of the month after the month in which the Retired
Participant died and shall continue during the lifetime of the Beneficiary, the
last installment being payable on the first day of the month during which the
Beneficiary dies. Where Option 3 has been elected, if payments begin during the
Retired Participant's lifetime, and if the Participant or Retired Participant
dies prior to the expiration of the term elected, then the payments to the
Beneficiary shall commence as of the first day of the month after the month in
which the Participant or Retired Participant died, and payments shall continue
for the remainder of such term.
 
· If Option 1 or Option 2 has been elected and the designated Beneficiary dies
after the retirement allowance has commenced to be paid to the Retired
Participant who designated him but before the death of such Retired Participant,
the amount of the reduced retirement allowance to which such Retired Participant
is then entitled shall remain unchanged and all payments shall cease upon the
death of the Retired Participant.
 
· The retirement allowance payable to a Participant or Retired Participant
electing one of the optional forms of retirement allowance set forth in section
3.3(a) shall be determined by multiplying the retirement allowance otherwise
payable under section 3.1 by the appropriate adjustment factor set forth in
Appendix B.
 
· Any election under this section 3.3 shall be made in writing in the form and
manner prescribed by the Committee, shall be irrevocable after termination of
service as a Board Member.
 
Section 3.4                                Payments of Small Amounts.


Notwithstanding any other provision of the Plan, if the present value of the
retirement allowance payable to a Participant or Retired Participant and his
Beneficiary shall at any time after termination of service as a Board Member and
prior to the commencement of payment thereof be less than $10,000, then the
Committee may direct that it be paid in such lump sum in lieu of all other
benefits under the Plan provided, however that if the Participant has deferrals
of compensation under any other account balance plan that would be aggregated
with this plan for purposes of section 409A of the Code pursuant to Treasury
Regulation section 1.409A-1(c)(2)(i)(B), no distribution shall be allowed under
this section unless (a) the sum of (i) the present value of the retirement
allowance payable to the Participant and (ii) all amounts deferred under such
other plan or plans is less than or equal to the applicable dollar amount under
402(g)(1)(B) of the Code, (b) all such other plans provide for such a mandatory
cashout distribution, and (c) all amounts deferred under all such plans are
distributed at the same time. For purposes of this section 3.4, present values
shall be determined using the interest rate and mortality assumptions then in
use under section 415 of the Code for purposes of valuing lump sum payments
under tax-qualified defined benefit plans, assuming payment would begin at the
later of age 65 or the date of termination of service.
 
Section 3.5                                Automatic Death Benefit for Spouse.


If (a) a Participant or Retired Participant who is entitled to a retirement
allowance under section 3.1 should die prior to the commencement of such
retirement allowance and prior to electing an optional form of retirement
allowance under section 3.3 or (b) a Participant who is not entitled to a
retirement allowance under section 3.1 should die while a Board Member, and if
such Participant or Retired Participant is survived by a Spouse, there shall be
paid to such surviving Spouse, until such Spouse dies, a monthly survivor's
allowance in an amount equal to that amount which would have been provided to
such Spouse had the Participant or Retired Participant retired immediately prior
to his death (whether or not he would have been eligible for retirement) and had
he effectively elected to take Option 2 under section 3.3 with his Spouse as his
Beneficiary and with payments commencing on the first day of the month following
his death.
 


Section 3.6                                Beneficiaries.


(b) A Participant or Retired Participant may designate a Beneficiary or
Beneficiaries to receive any survivor benefits payable upon his death under an
optional form of benefit elected pursuant to section 3.3.
 
(c) If the Participant or Retired Participant elects Option 1 or Option 2 under
section 3.3, he may only designate one Beneficiary and such Beneficiary must be
a natural person. Any designation shall be made in writing in the form and
manner prescribed by the Committee, shall be revocable until the retirement
allowance commences to be paid, and shall thereafter be irrevocable.
 
(d) If the Participant or Retired Participant elects Option 3 under section 3.3,
he may designate one or more Beneficiaries who may be, but need not be, natural
persons. Any such election shall be made in writing in the form and manner
prescribed by the Committee, shall be revocable until the retirement allowance
commences to be paid, and shall thereafter be irrevocable; provided, however,
that the Participant or Retired Participant may change or revoke the Beneficiary
or Beneficiaries designated at any time or from time to time, but such changes
or revocations shall be effective only if received by the Committee prior to the
Participant's or Retired Participant's death.
 
(e) A Beneficiary designated by a Participant or Retired Participant to receive
a survivor benefit, other than a benefit payable for such Beneficiary's life,
may designate a Beneficiary of his own to receive such survivor benefit in the
event the Beneficiary designated by the Participant or Retired Participant dies
prior to receiving complete payment of such survivor benefit. If a Participant
or Retired Participant who has elected Option 3 dies without a Beneficiary, then
the present value of any unpaid installments shall be paid to the estate of such
Participant or Retired Participant in lieu of all other payments. If a
Beneficiary of a deceased Retired Participant entitled to payments under Option
3 dies without a Beneficiary, then the present value of any unpaid installments
shall be paid to the estate of such Beneficiary in lieu of all other payments.
In determining such present values, the interest rate and life expectancy tables
prescribed under section 415 of the Code for purposes of valuing lump sum
payments under tax-qualified defined benefit plans shall be used.
 
Section 3.7                                Payment upon Change in Control.
 
Upon a Change of Control of the Bank, each Board Member shall be entitled to an
immediate lump sum payment of the present value of a single life annuity,
commencing upon a Change of Control of the Bank and continuing for life in an
annual amount equal to his Annual Compensation multiplied by a fraction (not
greater than one) the numerator of which is his Years of Service and the
denominator of which is 10. In determining such present values, the interest
rate and life expectancy tables prescribed under section 415 of the Code for
purposes of valuing lump sum payments under tax-qualified defined benefit plans
shall be used.
 
Section 3.8                                One-Time Election in 2008.


Notwithstanding anything in the Plan to the contrary, subject to the consent of
the Committee in its sole and absolute discretion, a Participant may, at any
time prior to January 1, 2009, elect a new time and form of payment for the
present value of the retirement allowance payable to the Participant as of
December 31, 2008; provided, however, that the payment (or the first payment in
a series of payments) (a) shall be made no earlier than January 1, 2009, (b) any
such election regarding the time of payment shall be subject to the limits of
section 3.1(b) of the Plan other than limits on when elections may be made and
limits on which amounts deferred shall be affected by such elections, and (c)
any such election regarding the form of payments may select only between the
form of payment described in section 3.2 of the Plan and the forms of payment
described in Options 1, 2, and 3 as set forth in section 3.3 of the Plan.  Such
an election shall be made in the form and manner to be determined by the
Committee.
 
Section 3.9                                Other Changes of Time or Form of
Payment after 2004.


Any election to change the time of payment pursuant to section 3.1(b) of the
Plan or change the form of payment pursuant to section 3.3 of the Plan that (x)
is made on or after January 1, 2005 by a Participant or a Retired Participant
whose termination of service as a Board Member is on or after January 1, 2005,
(y) is not provided for under section 3.7 of the Plan and (z) is not a change
between actuarially equivalent life annuities as provided for in section 3.3(a),
shall be subject to the following limits:
 
(i)           any such election shall not take effect until twelve (12) months
after it is received by the Committee;
 
(ii)           the first payment made under such election shall not occur until
at least five (5) years later than such payment would otherwise have been made
(or begin to be made); and
 
(iii)           any such election related to a payment to be made according to a
fixed schedule beginning on a fixed date may not be made less than twelve (12)
months prior to such fixed date.
 
Article IV


ADMINISTRATION


Section 4.1                                Duties of the Committee.


The Committee shall have full responsibility for the management, operation,
interpretation and administration of the Plan in accordance with its terms, and
shall have such authority as is necessary or appropriate in carrying out its
responsibilities. Actions taken by the Committee pursuant to this section 4.1
shall be conclusive and binding upon the Bank, the Company, the Participating
Companies, Participants, Retired Participants and other interested parties.
 
Section 4.2                                Liabilities of the Committee.


Neither the Committee nor its individual members shall be deemed to be a
fiduciary with respect to this Plan; nor shall any of the foregoing individuals
or entities be liable to any Participant or Retired Participant in connection
with the management, operation, interpretation or administration of the Plan,
any such liability being solely that of the Company.
 


Section 4.3                                Expenses.


Any expenses incurred in the management, operation, interpretation or
administration of the Plan shall be paid by the Company. In no event shall the
benefits otherwise payable under this Plan be reduced to offset the expenses
incurred in managing, operating, interpreting or administering the Plan.
 


Article V


AMENDMENT AND TERMINATION


Section 5.1                                Amendment and Termination.


The Board shall have the right to amend the Plan, from time to time and at any
time, in whole or in part, and to terminate the Plan; provided, however, that no
such amendment or termination shall reduce the accrued benefits of, or impose
more stringent vesting requirements on any benefits accrued by, any Participant,
Retired Participant or Beneficiary through the date of the amendment or
termination of the Plan.
 


Article VI


MISCELLANEOUS PROVISIONS


Section 6.1                                Plan Documents.


The Secretary of the Board shall provide a copy of this Plan to each Board
Member who becomes a Participant in the Plan.
 


Section 6.2                                Construction of Language.


Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words in the plural may be read in the singular, and words importing the
masculine gender shall be deemed equally to refer to the feminine or the neuter.
Any reference to an article or section shall be to an article or section of the
Plan, unless otherwise indicated.
 
Section 6.3                                Non-Alienation of Benefits.


The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such rights be liable for
or subject to debts, contracts, liabilities or torts.
 


Section 6.4                                Indemnification.


The Company shall indemnify, hold harmless and defend each Board Member,
Participant, Retired Participant and the Beneficiaries of each, against their
reasonable costs, including legal fees, incurred by them, or arising out of any
action, suit or proceeding in which they may be involved, as a result of their
efforts, in good faith, to defend or enforce the terms of the Plan.
 


Section 6.5                                Severability.


A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.


Section 6.6                                Waiver.


Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
Section 6.7                                Notice.


Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or 5 days after mailing if mailed, postage prepaid, by
registered or certified mail, return receipt requested, addressed to such party
at the address listed below, or at such other address as one such party may by
written notice specify to the other party:
 
(a)           if to the Company:


Dime Community Bancorp, Inc.
209 Havemeyer Street
Brooklyn, New York 11211


Attention: Corporate Secretary


 
(b)
if to any party other than the Company,

 
to such party at the address last furnished

 
by such party by written notice to the Company.



Section 6.8                                Operation as an Unfunded Plan.


The Plan is intended to be (a) a contractual obligation of the Company to pay
the benefits as and when due in accordance with its terms, (b) an unfunded and
non-qualified plan such that the benefits payable shall not be taxable to the
recipients until such benefits are paid and (c) a plan covering persons who are
independent contractors of the Company. The Plan is not intended to be subject
to or comply with the requirements of the Employee Retirement Income Security
Act of 1974, as amended, or of section 401(a) of the Code. The Company may
establish a trust to which assets may be transferred by the Company in order to
provide a portion or all of the benefits otherwise payable by the Company under
the Plan; provided, however, that the assets of such trust shall be subject to
the claims of the creditors of the Company in the event that it is determined
that the Company is insolvent or that grounds exist for the appointment of a
conservator or receiver. The Plan shall be administered and construed so as to
effectuate these intentions.
 


Section 6.9                                Required Regulatory Provisions.


Notwithstanding anything herein contained to the contrary, any benefits paid by
the Company, whether pursuant to this Plan or otherwise, are subject to and
conditioned upon their compliance with section 18(k) of the Federal Deposit
Insurance Act ("FDI Act"), 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.
 


Section 6.10                                Governing Law.


The Plan shall be construed, administered and enforced according to the laws of
the State of New York applicable to contracts between citizens and residents of
the State of New York entered into and to be performed entirely within such
jurisdiction, except to the extent that such laws are preempted by federal law.
 
Section 6.11                                Compliance with Section 409A of the
Code.


The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code.  The Plan shall be operated, administered and
construed to give effect to such intent.  In addition, notwithstanding Article
V, the Plan shall be subject to amendment, with or without advance notice to
Participants and other interested parties, and on a prospective or retroactive
basis, including but not limited to amendment in a manner that adversely affects
the rights of participants and other interested parties, to the extent necessary
to effect such compliance.
 


 





 
 
 

--------------------------------------------------------------------------------

 

Appendix A


Early Commencement Factors


 Number of Years                                                       Factor
 Payments Commence
 Prior to Age 65


 0                                         1.0000
 1 .                                          9205
 2 .                                          8496
 3 .                                          7860
 4 .                                          7289
 5 .                                          6774
 6 .                                          6308
 7 .                                          5885
 8 .                                          5500
 9 .                                          5149
 10 .                             4829


Appendix B


Factors for Determining Optional Benefit Forms under Section 3.3


 
 
Age
 
 
Option 1
 
 
Option 2
 
5 Year
Certain
 
Option 3
10 Year Certain
 
15 Year
Certain
50
 90.0%
 94.7%
 99.6%
 98.4%
 97.1%
51
89.4
94.4
99.6
98.3
96.6
52
88.8
94.1
99.6
98.2
96.2
53
88.2
93.7
99.5
98.1
95.8
54
87.6
93.4
99.5
98.0
95.4
55
87.0
93.0
99.4
97.9
95.0
56
86.4
92.7
99.3
97.5
94.2
57
85.8
92.4
99.2
97.1
93.4
58
85.2
92.0
99.1
96.7
92.6
59
84.6
91.7
98.9
96.3
91.8
60
84.0
91.3
98.8
95.9
91.0
61
83.2
90.8
98.6
95.2
90.0
62
82.4
90.4
98.4
94.5
89.0
63
81.6
89.9
98.2
93.8
88.0
64
80.8
89.4
98.0
93.1
87.0
65
80.0
88.9
97.8
92.4
86.0
66
79.3
88.5
97.4
91.4
84.4
67
78.6
88.0
97.1
90.4
82.8
68
77.9
87.6
96.7
89.4
81.2
69
77.2
87.1
96.4
88.4
79.6
70
76.5
86.7
96.0
87.4
78.0
71
75.9
86.3
95.4
85.8
76.0
72
75.3
85.9
94.8
84.2
74.0
73
74.7
85.5
94.2
82.6
72.0
74
74.1
85.1
93.6
81.0
70.0
75
73.5
84.7
93.0
79.4
68.0



For Options 1 and 2, the survivorship factors shown above assume that the
Participant (or Retired Participant) and the Beneficiary are the same age. For
each whole year that the Beneficiary is older than the Participant (or Retired
Participant), add Factor B in the case of Option 2, to the percentage shown
above (but never go above 99.0%). For each whole year that the Beneficiary is
younger than the Participant (or Retired Participant), subtract Factor B in the
case of Option 2, from the percentages shown above. Factor B for all members for
Option 1 is .7% for the first 10 years, .5% for the next 10 years and .3% for
over 20 years, and Factor B for Option 2 is .4% for the first 10 years, .3% for
the next 10 years and .2% for over 20 years.
 



 
 
 
 

--------------------------------------------------------------------------------

 
